ON MOTION ROE REHEARING.
Gilbert, J.
A motion for rehearing is filed. The ground stated is, “Because the court overlooked the material fact, shown by the record, that said property had been set. apart to the plaintiff in error as exempt by the ordinary of Bibb County.” By reference to the statement of the case filed with and as a part of the decision, it will be seen that the court did not overlook the fact mentioned. In said statement is the following language: “that on the same day petitioner selected and had set apart to her $300 worth of household and kitchen furniture, as provided by the Civil Code (1910), § 3414.” On application of the principles ruled in *303the cases cited in the headnote and the authorities therein cited, it necessarily follows that a constitutional homestead set aside only as provided in Civil Code (1910), §3414, and not as pro- • vided in Civil Code (1910), § 3378, has not been set aside as-provided by law.